DETAILED ACTION
	This action is responsive to applicant’s communication filed 08/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are rejected under 35 U.S.C. 103.
	Claims 12-21 are cancelled.

Response to Arguments
	Due to the amendments, the objections to the claims for minor informalities made in the previous office action have been withdrawn.

	The 35 U.S.C. 112(b) rejections made in the previous office action have been withdrawn due to the cancellation of claims 12-18.

	Applicant’s arguments regarding the prior art, in particular Turgeman and Yakishyn, have been fully considered but are not persuasive.

Applicant argues on Pages 5-6 of the Remarks that Yakishyn does not teach the limitation “wherein the password is entered by a user gazing at and selecting a series of data”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Yakishyn is not relied upon for teaching that the user’s gaze is for selecting the series of data as the password of the user. This is taught by the primary reference, Tea, as discussed in the detailed rejections below, in particular Paragraph 26 of Tea. A user selects a series of data by pointing their head in the direction of the data on the display. The user pointing their head to select the data is equivalent to a gaze input. Bradski, also teaches tracking the eye gaze of a user and determining a password input by the user by tracking the user’s gaze. Yakishyn is relied upon for teaching a VR display with a polar coordinate system for both determining the user’s gaze and for determining the position of frames on the display. Yakishyn is therefore relied upon for teaching that the random projection of the data for selection by the user onto a polar coordinate system of a virtual display would have been obvious to one of ordinary skill in the art.

	Applicant argues on Page 7 of the Remarks that Turgeman does not teach measuring the biometric fingerprint as acceleration projected on two axes of the head movements in the polar coordinates. The examiner respectfully disagrees. As discussed in the rejections below, Turgeman (Paragraphs 48, 66, 68, and 79) teaches that acceleration is measured with respect to one, two, or three axes using a Cartesian coordinate system. The accelerations are also measured concurrent with the performance of a user gesture. The deficiency of Turgeman is therefore in that it does not explicitly teach that the accelerations used for determining the biometric fingerprint of the user are measured with respect to axes of a polar coordinate system. However, Yakishyn (Paragraph 62 and Figure 2B), which teaches a polar coordinate system of a virtual reality system including for tracking the user’s gaze, cures this deficiency. It would have been obvious to one of ordinary skill in the art to use any coordinate system or number of axes for projecting measured acceleration data. Furthermore, since Turgeman teaches that the component accelerations are measured concurrent with a user gesture, it would have been obvious for the gesture to be the gestures for selecting the password taught by Tea, the eye gaze gestures taught by Bradski, or the head gestures taught by Getz in the rejections of claims 6-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tea (EP 3,163,402 A1) in view of Turgeman (US 2017/0032114 A1) and further in view of Bradski (US 2016/0358181 A1) and Yakishyn (US 2018/0181811 A1).  

Regarding Claim 1, Tea teaches a method of authenticating for a virtual reality (VR) system using a plurality of factors of authentication, the method comprising: (“the invention aims at a hands-free, secure two-factor authentication using a Secure Element / SIM card.” Paragraph 0009. A password is entered using head gestures and the user is authenticated with the password and a two-factor Secure Element.)
collecting a password entered into a virtual keyboard for a first factor of the plurality of factors of authentication, (“The inputted information by the user may advantageously comprise a password, in particular a PIN. Accordingly, the user of the mobile device is adapted to authenticate himself” Paragraphs 0015-0016. A virtual keyboard, such as the embodiment shown in Figure 2, is displayed on the display of a VR headset. The user can enter an authentication password or PIN using the keyboard by directing their head toward the appropriate selectable keys.)
wherein the password is entered by a user gazing at and selecting a series of data including numbers, letters, or images on the virtual keyboard (“The authentication is performed by displaying, on the display of the virtual reality device, in particular on the display of the mobile device, a plurality of numbers, in particular the numbers from "0 to 9". The numbers construe selectable elements 20. The user may input information by pointing his head towards the location of one 21 of the selectable elements 20.” Paragraph 0026. The user pointing their head towards a certain location is equivalent to a gaze. See Figure 2: selectable characters, such as the numbers 0-9, are displayed on the display of a VR headset, such as the headset shown in Figure 1 and described in Paragraph 0023.)
randomly projected… on a display of the VR system… (“In order to increase the safety of the input of information, the order of the displayed numbers may be randomized (Fig. 3).” Paragraph 0027. See Figure 3, which shows a random arrangement of keys displayed on the display of the VR system.)
Tea does not teach and collecting a biometric fingerprint from movements of the VR system for a second factor of the plurality of factors of authentication… wherein the biometric fingerprint is measured as acceleration projected on two axes of the polar coordinates.
However, Turgeman, which is directed to user authentication using biometric modalities (Paragraph 0038), including motion gestures in a virtual or augmented reality context (Paragraphs 0042, 0051-52), teaches and collecting a biometric fingerprint from movements of the VR system for a second factor of the plurality of factors of authentication (“may capture touch data as well as acceleration/orientation data, which may then be correlated in order to identify a biometric trait indicative of the user who is currently creating the profile, or who is otherwise believed to be a genuine user (e.g., based on password entry and/or responses to security questions or other challenge-response mechanisms)” Paragraph 0076. Also see Paragraphs 0066-67: specific behavioral traits (biometric fingerprint) while a user operates a device are extracted from acceleration data measured during a motion gesture. See Figure 5 “capture motion/ gesture data” and Paragraphs 0078-79.)
wherein the biometric fingerprint is measured as acceleration projected on two axes… (“correlator 131 may identify that when a particular user performs a particular user-gesture, performance of the gesture affects in a particular way the acceleration data and/or the orientation/rotation data of device 100. Based on the user-specific behavioral correlations, trait extractor 132 may extract user-specific behavioral trait(s)” Paragraph 0066. The user-specific behavioral traits are a biometric fingerprint measured as acceleration data. “Correlator 131 may be configured to search for, and detect, other user-specific behavioral correlations… correlations based on movement, spinning, rotation and/or acceleration of device 100, along one axis or two axes or three axes, as a result of (or concurrently with) a user gesture” Paragraph 0068. See Paragraphs 48 and 79, which discuss measuring acceleration data with respect to axes of a three-dimensional coordinate system. The acceleration is therefore projected on two axes. The acceleration data is measured while a user is performing a gesture.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authentication of a user performing head gestures for entering a password using a virtual reality keyboard taught by Tea by incorporating the method of authenticating a user based on a biometric identification obtained from acceleration data measured while a user performs a motion gesture as taught by Turgeman. Since Tea (Paragraph 0018) teaches that the virtual reality device should have an accelerometer to analyze pointing movements, and Turgeman (Paragraphs 0042, 0051-52) teaches obtaining acceleration data from motion gestures, the combination would yield predictable results. As taught by Turgeman (Paragraph 0146), using acceleration data to authenticate a user has various advantages, including reducing fraud attempts, increasing the reliability of biometric content, and reducing power consumption since accelerometers and gyroscopes are less power-consuming than other biometric authentication methods.
While Turgeman teaches extracting a user-specific biometric trait from motion data (Paragraphs 0078-79), Tea in view of Turgeman does not teach wherein the biometric fingerprint is collected from detecting head gestures of the user including at least one of head movements and eye gazes using the VR system.
However, Bradski, which is directed to biometric authentication based on eye tracking, teaches wherein the biometric fingerprint is collected from detecting head gestures of the user including at least one of head movements and eye gazes using the VR system. (“based on the user -identification protocol, biometric data may be captured. For example, if the user-identification protocol is an eye test to detect a known pattern, the AR device 62 may track the user's eye movement through one or more eye tracking cameras. The captured movement may be correlated with the "password" or signature eye movement to determine if the user is verified.” Paragraph 0088. A biometric fingerprint of a user is collected by tracking the user’s eye gazes within a field of view of an AR display using cameras. The tracked eye gazes are compared to a known template pattern, and it is determined whether the detected eye gazes are within an expected threshold. Also see Paragraphs 0094-96 and Figures 8A-8B, which describe the procedure for tracking the eye gaze of the user in the AR display.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the entering of a password into a virtual reality keyboard while extracting a user-specific trait from motion data taught by Tea in view of Turgeman by extracting a biometric fingerprint of the user from eye gaze data detected within the VR system as taught by Bradski. Since Bradski also teaches authenticating a user within an artificial reality environment, the combination would have yielded predictable results. As taught by Turgeman (Paragraphs 0066-67), since individuals exhibit different behavioral traits while executing gestures that can be detected using motion (i.e. acceleration) data, it would have been obvious to detect these traits based on the head or eye movements of a user performing an authentication input in a VR system that measures such motion data. Furthermore, such an implementation would improve the security of the VR or AR device. As taught by Bradski (Paragraph 0092), “while a password may be easily copied or stolen, it may be difficult to replicate eye movements or other physiological characteristics of other users, making it easier to identify non-authorized users of the AR device 62.”
While Tea (Paragraph 0027) teaches randomly displaying numbers on a virtual keypad, Tea in view of Turgeman and Bradski does not teach that the keys are projected in polar coordinates on a display of the VR system such that each data of the series of data projected on the display is represented by an azimuth angle and an elevation angle.
However, Yakishyn, which is directed to determining an image of interest to a user in a VR display, teaches that the images are projected in a polar coordinate on a display of the VR system such that each data of the series of data projected on the display is represented by an azimuth angle and an elevation angle. (“In an embodiment, the coordinates of the VR image may be represented by using polar coordinates. For example, the coordinates of the VR image may be represented as P(φ, θ), in which φ(−π≤φ≤π) refers to an angle of a positive direction of the x-axis away from a reference direction, and θ(−π≤θ≤π) refers to an angle of a positive direction of the z-axis away from the reference direction. The reference direction may be represented as P(φ=0, θ=0), and may be, but is not limited to, a predetermined direction in the VR image or a gaze direction of the user at a time when the user starts to view the VR image” Paragraph 0057. The angle φ is the azimuth angle and the angle θ is the elevation angle. “The display apparatus 10 may provide information regarding the key frames 420. In an embodiment, information 430 regarding a key frame may include, but is not limited to, a name of the VR image including the key frame, coordinates of the key frame, a reproduction location of the key frame” Paragraph 0071. The coordinates of a particular display object called a key frame are determined. See Figure 4 “key frame information 430” which includes an example coordinate of a key frame with a coordinate including the azimuth and elevation angle.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display and interaction with a VR keyboard having a random arrangement of numbers taught by Tea in view of Turgeman and Bradski by projecting the keys of the keyboard using polar or spherical coordinates in the display of a VR system as taught by Yakishyn. Since Yakishyn is also directed to displaying images and tracking the gaze of a user in a virtual reality environment, the combination would have yielded predictable results. Such an implementation would amount to displaying the random arrangement of selectable numbers of the keyboard taught by Tea in a three-dimensional environment represented by polar coordinates as taught by Yakishyn. As taught by Yakishyn (Paragraph 0004), “Users viewing a 360-degree image may feel more immersed compared to when they view a planar image.”
While Turgeman teaches collecting a biometric fingerprint measured as acceleration projected on two axes (See Paragraphs 48, 66, 68, and 79), Turgeman does not teach that the acceleration is measured projected on two axes of the polar coordinates.
However, Yakishyn teaches tracking a gaze of a user in polar coordinates (“Referring to FIG. 2B, a moving line 221 of the gaze of the user is displayed on polar coordinates where the VR image 20 is reproduced.” Paragraph 0062. See Figure 2B, which shows two axes of a polar coordinate system, the axes representing the azimuth angle and the elevation angle of the user’s gaze projected on the two axes.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the measurement of the acceleration of a user device with respect to multiple axes of a coordinate system as a gesture is being performed taught by Tea in view of Turgeman and Bradski, in particular Turgeman, by measuring the accelerations with respect to two axes of a polar coordinate system as taught by Yakishyn. Such a combination would merely amount to transforming the coordinate system for measuring the accelerations taught by Turgeman to a polar coordinate system, or in other words a simple substitution of the coordinate axes used for representing the measured data that would have yielded predictable results. It would have been further obvious for the same polar coordinate system used for determining gaze locations of a user to be used for measuring the acceleration components of the user’s gaze.

Regarding Claim 2, Tea in view of Turgeman, Bradski, and Yakishyn further teaches wherein the VR system is a head-mounted display (HMD) (Tea, “According to the invention a method for authenticating a user comprises the mounting of a virtual reality device on the head of a user,” Paragraph 0011. See Figure 1 and Paragraph 0022. Also see Paragraph 0050 and Figure 1 of Yakishyn, which also teaches that the VR system is an HMD.)

Regarding Claim 3, Tea in view of Turgeman, Bradski, and Yakishyn further teaches further comprising displaying the virtual keyboard on a half sphere in a fixed position within the half sphere (Tea, “Together with a suitable application on the mobile device, in particular the smartphone, the fixture 12 enables a user using the stereoscopy technique to create or enhance the illusion of depth in an image by means of stereopsis for binocular vision.” Paragraph 0023. “By arranging the elements in either a rectangular fashion or a circular fashion, it is possible to start out in the middle of the rectangle or the circle and then move the head of the user towards one of the edges of the rectangle or the edge of the circle.” Paragraph 0017. See Figure 2: The virtual keyboard is displayed in a fixed position on the edge of a display. Since the stereoscopic image includes an illusion of depth extending from the front of the user, they keyboard would be within a half sphere of the virtual reality display.
Yakishyn also teaches displaying a 360-degree image to a user (Paragraph 0050). See Figure 1 “virtual reality image” 20, which is a sphere. If a keyboard such as the keyboard of Tea were projected as a “viewing area” 30, the keyboard would be in a half sphere. As taught in Paragraph 0057, the coordinates of each of the viewing areas of the VR display are fixed with respect to some reference direction that represents an origin. It therefore would have been obvious for a projected virtual keyboard to be fixed within a half sphere of the display.)

Regarding Claim 4, Tea in view of Turgeman, Bradski, and Yakishyn further teaches wherein the virtual keyboard is arranged as a random display of at least ten keys on the half sphere (Tea, “In order to increase the safety of the input of information, the order of the displayed numbers may be randomized (Fig. 3).” Paragraph 0027. See Figure 3, which shows a random arrangement of ten keys.)

Regarding Claim 5, Tea in view of Turgeman, Bradski, and Yakishyn further teaches wherein the password is entered by gazing in a direction of a button on the virtual keyboard to select the button (Tea, “The user may input information by pointing his head towards the location of one 21 of the selectable elements 20. As shown, for instance in Fig. 2 and 3, the user will, for instance, point his head by turning rightwards and rest in the rightward position for predetermined amount of time, in order to select the number 4 (Fig. 2) or 3 (Fig. 3).” Paragraph 0026.)

Regarding Claim 10, Tea in view of Turgeman, Bradski, and Yakishyn further teaches comparing the collected biometric fingerprint to fingerprints in a fingerprint database; and identifying the user when a fingerprint match is made (Turgeman, “Comparison operations may be used to determine whether sufficient similarity is detected. For example, if the reference sample was captured when the device exhibits a rotation counter-clockwise of 85 degrees; and a fresh sample is captured when the device exhibits a rotation counter-clockwise of 79 degrees; then, the device or the computerized system may determine that the two properties are sufficiently close to each other, since, for example, the freshly-measured value (counter-clockwise rotation) is the same type of device property as the reference measurement (counter-clockwise rotation), and the currently-measured numerical value (79 degrees of rotation) is within K percent of the reference measurement value (85 degrees of rotation), such as, K may be configured as 5 percent or 10 percent of 16 percent or other suitable similarity level that allows some pre-defined level of difference while still enabling to detect similarity.” Paragraphs 0155-156. Currently captured user input properties are compared to a reference sample in order to confirm a user’s identity. Also see Paragraphs 0078-83: a user is authenticated when a match is made between a user-specific trait and the correlated motion data. Also see Paragraph 0092: subsequent data from user inputs are compared to a template model corresponding to a genuine user.)
The same motivation for combining Turgeman discussed in claim 1 applies to claim 10.

Regarding Claim 11, Tea in view of Turgeman, Bradski, and Yakishyn further teaches wherein the fingerprint match means that a similarity of the collected biometric fingerprint and a reference fingerprint of the fingerprint match are within a defined boundary (Turgeman, “Additionally or alternatively, a Range of values may be used to determine similarity or sufficient similarity; such as, for example, the device may be configured to accept as "sufficiently similar" a contemporary counter-clockwise rotation in the range of 75 to 95 degrees (namely, plus or minus ten degrees relative to the Reference value). Other suitable methods may be used to determine sufficient similarity or match or matching of current and historical (or reference) geo-spatial properties or device properties” Paragraph 0155. Also see Paragraph 0092: a score is generated to determine whether captured data matches a user template, and the score should be above a certain threshold.)
The same motivation for combining Turgeman discussed in claim 1 applies to claim 10.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tea (EP 3,163,402 A1) in view of Turgeman (US 2017/0032114 A1) and further in view of Bradski (US 2016/0358181 A1), Yakishyn (US 2018/0181811 A1), and Getz (US 2018/0275837 A1).

Regarding Claim 6, Tea in view of Turgeman, Bradski, and Yakishyn teaches all the limitations of claim 5, on which claim 6 depends.
Tea in view of Turgeman, Bradski, and Yakishyn does not teach wherein the selected button is validated by making a pre-defined acknowledging head gesture. 
However, Getz, which is directed to functions mapped to head gestures input using an augmented reality head mounted display (Figures 4-5), teaches wherein the selected button is validated by making a pre-defined acknowledging head gesture (“Each of the predefined discrete head movement positions may map one of a plurality of navigation actions for navigating through the GUI, for example… confirm selection, initiate an application function, return to a previous selection menu and/or the like.” Paragraph 0046. “One or more predefined discrete head movement positions may map selection confirmation of the action, operation and/or application function associated with the pointed control display object. For example, the predefined discrete head movement positions HMPN-4 (i.e. move from HMPN-0 to HMPN-4 and back to HMPN-0) and/or HMPN-5 (i.e. move from HMPN-0 to HMPN-5 and back to HMPN-0) may map the selection confirmation” Paragraph 0101. See Figure 5: each type of head movement maps to an action, such as a confirmation, in a virtual reality menu. It would have been obvious for one of the head gestures to correspond to a confirmation of each selection of a key of a password.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the entering of a password into a virtual reality keyboard taught by Tea in view of Turgeman, Bradski, and Yakishyn by incorporating the specific head gestures taught by Getz. It would have been further obvious for the biometric trait analysis taught by Turgeman to be performed during the head gesture. Such an implementation would avoid an erroneous input by requiring user confirmation. Furthermore, as suggested by Getz (Paragraph 0006), use of the head gestures would improve the accuracy of detecting the user inputs.

Regarding Claim 7, Tea in view of Turgeman, Bradski, Yakishyn, and Getz further teaches wherein selection of the selected button is removed by making a pre-defined unselecting head gesture (Getz, “In another example, the control display object 310 may be associated with an action to return to an initial page of the GUI presentation, i.e. reset the GUI presentation to its initial settings” Paragraph 0077. It would have been obvious for a distinct head gesture (See Figure 5) to correspond to an unselecting, or resetting command. This would amount to a simple substitution of which discrete head gesture is mapped to a particular command.)

Regarding Claim 8, Tea in view of Turgeman, Bradski, Yakishyn, and Getz further teaches wherein the biometric fingerprint is collected from the movements of the VR system as reflected in the pre-defined acknowledging head gesture and the pre-defined unselecting head gesture. (Turgeman, “Motion gesture sensor(s) 109 may comprise, for example, one or more sensors able to sense motion gesture(s) of the user of device… Correlator 131 may search for, or identify or determine, correlation among (a) acceleration data and/or gyroscope data, and (b) touch data and/or hovering data and/or motion gesture data. Trait extractor 132 may determine one or more user-specific traits or characteristics which may be, or may appear to be, unique to (or indicative of) a particular user” Paragraphs 0051-52. Motion of a user device is correlated with specific user traits in order to authenticate the user. In combination with Getz, it would have been obvious for user-specific traits to be extracted during the movement of the HMD during a head gesture. This would allow the authentication to occur at the same time as a gesture to execute a particular command, which would improve the user experience by saving the user time.)

Regarding Claim 9, Tea in view of Turgeman, Bradski, Yakishyn, and Getz further teaches wherein collecting the biometric fingerprint comprises: measuring accelerations of the pre-defined acknowledging head gesture and the pre-defined unselecting head gesture; (Turgeman, “Correlator 131 may further detect correlations based on movement, spinning, rotation and/or acceleration of device 100, along one axis or two axes or three axes, that occur prior to or subsequent to a user gesture” Paragraph 0069. It would have been further obvious in view of Turgeman and Getz for the biometric fingerprint to be collected from acceleration data obtained from the confirming or deselecting head gestures since Turgeman teaches obtaining the user-specific trait from motion (i.e. acceleration) data.)
and normalizing the accelerations. (Turgeman, “may compare the currently-sensed parameters to one or more of… an average, or weighted average, or other statistical formula or function, or previously-captured changes in the geo-spatial properties of the electronic device during previous fingerprint-based authentication sessions” Paragraph 0153. See Figure 3: an average is taken across multiple samples of parameters related to user input, such as acceleration data.)
The same motivation to combine Turgeman discussed in claim 1 applies to claim 9. Furthermore, it would have been obvious to one of ordinary skill in the art to apply any sort of mathematical transformation, such as normalization, necessary for making the comparison between captured data and reference data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wurmfeld (US 2019/0379658 A1) teaches measuring micro accelerations during user inputs as a factor for authenticating a user. (¶ 10, 56, 67)
Fu (US 2020/0210561 A1) teaches measuring acceleration along axes of a three-dimensional coordinate system in order to perform biometric authentication. (¶ 15-16, 91)
Byerley (US 2020/0133392 A1) teaches a HUD that measures accelerations along multiple axes and in a polar coordinate system. (¶ 42)
Zhu (US 2014/0101621 A1) teaches expressing acceleration values of a user device using spherical coordinates. (¶ 41, 45)
Amagai (US 2014/0077625 A1) teaches a wearable device that measures acceleration with respect to polar coordinate axes. (¶ 51)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173